          Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 U.S. BANK N. A., as Trustee, on behalf of         §
 the Holders of J.P. Morgan Mortgage               §
 Acquisition Trust 2006-WMC4 Asset                 §
 Backed Pass-Through Certificates, Series          §
 2006-WMC4,                                        §
                Plaintiff                          §
                                                               Case No. 1:19-CV-352-LY-SH
                                                   §
     v.                                            §
                                                   §
 BRENDA A. MORRIS and                              §
 SCOTT A. MORRIS,                                  §
            Defendants                             §

                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before the Court is a Motion for Summary Judgment filed by Plaintiff U.S. Bank N.A. on

February 4, 2020. Dkt. 25. Defendants Brenda A. Morris and Scott A. Morris (“Defendants”) filed

a response, which also requests an order directing U.S. Bank to file an amended complaint to add

necessary parties. Dkt. 33.

   On July 18, 2019, the District Court referred to the undersigned all pending and future

nondispositive motions for resolution, and all pending and future dispositive motions for Report

and Recommendation, pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and

Rule 1 of the Local Rules of the United States District Court for the Western District of Texas.

Dkt. 16.

                                           I.   Abatement

   The Court granted three Agreed Motions to Abate, filed on April 20, 2020 (Dkt. 35), May 22,

2020 (Dkt. 39), and June 30, 2020 (Dkt. 40). In granting the Third Agreed Motion to Abate, the

Court ordered the parties to file either a joint status report or joint motion to extend the abatement
         Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 2 of 16




on or before August 31, 2020. Instead, each party timely filed its own status report. Defendant

Scott Morris, on behalf of both Defendants, stated:

                 I am now and have been for the past 12 years ready, willing and
               able to negotiate with the plaintiff to attempt to settle this matter.
                 This has gone on far too long. The plaintiff continues to delay and
               play games with me and the court and I’d appreciate it if the court
               would compel the plaintiff to attend mediation or dismiss this case.

Dkt. 41. In its status report, U.S. Bank asked that this matter be reinstated to active status. Dkt. 42

at 2.

    IT IS HEREBY ORDERED that the abatement is lifted and this matter is reinstated to active

status. Defendants’ requests that the Court compel mediation or dismiss this case are DENIED.

                                       II.    Background

    The following facts are not in dispute. This is the eighth lawsuit over the past twelve years

between U.S. Bank N.A., as trustee on behalf of the holders of the J.P. Morgan Mortgage

Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series 2006-WMC4

(“U.S. Bank” or “the Bank”), and Defendants concerning the foreclosure of Defendants’ home at

11801 Bell Avenue, Austin, Texas 78759 (the “Property”). See Dkt. 25-1 at 116-484 (Exs. B-1–

B-13).

    A. The Loan Agreement

    On August 1, 2002, Circle T Development Company conveyed the Property to Defendant Scott

Morris by warranty deed with vendor’s lien. Dkt. 25-1 at 11-12 (Ex. A-1). On August 31, 2006,

Defendant Scott Morris executed a Texas Home Equity Note in the amount of $260,000 payable

to WMC Mortgage Corp. (“WMC”), secured by a Security Instrument (together, “the Loan

Agreement”). Dkt. 25-1 at 14-38 (Exs. A-2–A-3). The Security Instrument named Mortgage

Electronic Registration Systems, Inc. (“MERS”) as the beneficiary of the instrument and nominee

for WMC. Id. at 20 (Ex. A-3). As nominee for WMC, MERS assigned the Loan Agreement to


                                                    2
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 3 of 16




U.S. Bank on September 11, 2007. Id. at 40 (Ex. A-4). U.S. Bank is the current owner and holder

of the Note and the beneficiary of the Security Instrument. Id.; see also id. at 4 (May Decl.). Select

Portfolio Servicing (“SPS”) is the loan servicer. Id. at 3-4 (May Decl.).

    The Loan Agreement requires Defendants to make monthly payments from October 1, 2006

until September 2, 2036. Id. at 14 (Ex. A-2). The lender may enforce the agreement by sale of the

Property if Defendants fail to make payments as required. Id. at 16 (Ex. A-2), 21 (Ex. A-3). The

Security Agreement also provides that if Defendants sell or transfer the Property without the

lender’s prior written consent, the lender may require immediate payment of all sums due under

the Loan Agreement. Id. at 30 (Ex. A-3). Defendants failed to make the required monthly payment

on August 1, 2007. Id. at 5 (Ex. A ¶ 13).1 Plaintiffs allege that Defendants have failed to make

monthly payments since that time, but Defendants dispute this point in part. Id.2 On December 18,

2006, without permission from U.S. Bank, Defendants conveyed the property to PAC Holdings as

trustee for The Freedom Bell Trust, No. 2503559, by warranty deed, and recorded the transfer. Id.

at 43-46 (Ex. A-5).

    B. The Parties’ Prior Litigation

    On July 2, 2007, Chase Home Finance, LLC, the loan servicer at that time, mailed an

Acceleration Warning to Defendants. Id. at 47-49 (Ex. A-6). The warning advised Defendants that

they were in default as a result of their failure to pay the monthly installments and that $6,049.28

was due on the Loan. Id. On September 24, 2007, U.S. Bank accelerated the Loan for the first time


1
 The May declaration states that Defendants failed to make the required payments beginning on August 1,
2007, Dkt. 25-1 at 5, while the Bank’s Motion for Summary Judgment states that the payments stopped on
May 1, 2007, Dkt. 25 at 5. Defendants do not raise this as a material fact issue or offer any clarifying
evidence. The Court construes the date in the sworn declaration to be the correct date, and the date in the
briefing to be a clerical error.
2
 Defendants state that they have made some payments since that time, but the mortgage servicer has not
credited $8,560.24 to the balance and instead held this amount as “unapplied funds.” Dkt. 33 at 3. The Court
addresses this issue below. See Section III(B).

                                                       3
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 4 of 16




by certified mail to Defendants. Id. at 50-54 (Ex. A-7). U.S. Bank filed its first Application for

Home Equity Foreclosure Order in the 345th District Court of Travis County, Texas, under Cause

No. D-1-GN-07-003494. Id. at 116-63 (Ex. B-1). U.S. Bank nonsuited the case by dismissing its

claims on February 15, 2008. Id. at 164-66 (Ex. B-2). After a second notice of acceleration on

March 18, 2008, U.S. Bank filed a second Application for Home Equity Foreclosure Order in the

201st District Court of Travis County, Texas, under Cause No. D-1-GN-08-001076. Id. at 55-61

(Ex. A-8); id. at 167-217 (Ex. B-3). U.S. Bank requested a nonsuit in that case on May 20, 2009,

which the court granted. Id. at 218-226 (Ex. B-4, B-5).

   U.S. Bank mailed a Notice of Default and Intent to Accelerate on July 6, 2010, and a third

notice of acceleration on August 6, 2010. Id. at 62-79 (Exs. A-9, A-10). On September 3, 2010,

the Bank filed a third Application for Home Equity Foreclosure Order under Cause No. D-1-GN-

10-003131 in the 200th District Court of Travis County, Texas. Id. at 227-87 (Ex. B-6). On

March 4, 2011, U.S. Bank nonsuited the action. Id. at 288-93 (Exs. B-7, B-8).

   The Bank mailed Defendants a new Notice of Default with Intent to Accelerate on

September 11, 2012. Id. at 80-87 (Ex. A-11). The Bank filed a fourth Application for Home Equity

Foreclosure Order on January 7, 2015, under Cause No. D-1-GN-15-000056 in the 353rd District

Court of Travis County, Texas. Id. at 295-346 (Ex. B-9). On July 10, 2015, the Travis County

District Court entered a Home Equity Foreclosure Order that permitted U.S. Bank to proceed with

non-judicial foreclosure. Id. at 346-48 (Ex. B-10).

   Defendants filed an affirmative suit against the Bank challenging the foreclosure on

October 30, 2015. Id. at 349-76 (Ex. B-11). U.S. Bank removed that case to this Court, which

dismissed the case without prejudice on January 22, 2016. Id. at 377-79 (Ex. B-12); Morris et al

v. Select Portfolio Servicing Inc. et al., No. 1:15-cv-1028-RP (W.D. Tex. Nov. 11, 2015) (Dkt. 11)



                                                      4
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 5 of 16




(dismissing case after plaintiffs’ counsel failed to cure lack of admission to the Western District

of Texas). Defendants filed a second affirmative case challenging the Bank’s right to foreclose in

Travis County on December 5, 2016, under Cause No. D-1-GN-16-005880. Id. at 380-400 (Ex. B-

13). After removal, this Court granted summary judgment in favor of U.S. Bank on January 26,

2018. Id. at 401-13 (Ex. B-14); Morris et al. v. Select Portfolio Servicing Inc. et al., No. 1:16-cv-

1315-RP (W.D. Tex. Dec. 16, 2016) (Dkt. 40) (granting summary judgment and dismissing the

Morrises’ claims for violation of the Texas Deceptive Trade Practices Act, common law fraud and

gross negligence, fraud in a real estate transaction, negligence, negligent misrepresentation,

negligent hiring and supervision, breach of contract, unjust enrichment, and violation of the Fair

Debt Collection Practices Act).

   U.S. Bank mailed its final Notice of Default and Intent to Accelerate on March 29, 2018, and

a final Notice of Acceleration on April 30, 2018. Id. at 88-105 (Ex. A-12, A-13). The Bank filed

its final Application for Home Equity Foreclosure Order under Cause No. D-1-GN-18-006996 in

the 53rd District Court of Travis County on November 21, 2018. Id. at 414-82 (Ex. B-15). U.S.

Bank nonsuited that case without prejudice on May 5, 2019. Id. at 483-84 (Ex. B-16).

   C. This Action

   U.S. Bank filed this action on March 26, 2019. Dkt. 1. As of August 16, 2019, the Bank claims

an outstanding loan balance of $582,399.06, which reflects an unpaid principal of $258,015.21,

interest calculated to August 16, 2019 at $216,012.89, an escrow/impound advance balance of

$109,578.20, late charges of $454.50, and a loan level advance balance of $6,898.50. Dkt. 25 at 8;

Dkt. 25-1 at 107 (Ex. A-14).

   Previously in this action, Defendants moved to dismiss the Bank’s claims, arguing that this

Court’s jurisdiction was preempted, that U.S. Bank was not the successor in interest, and that the




                                                   5
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 6 of 16




statute of limitations had expired. Dkt. 13. The undersigned issued a report and recommendation

to deny the motion to dismiss, which the District Court adopted. Dkts. 17, 18.

    On February 4, 2020, U.S. Bank filed the instant Motion for Summary Judgment, seeking

judgment to authorize foreclosure of the Property.3 Dkt. 25. Defendants filed a response, Dkt. 33,

and the Bank filed a reply, Dkt. 34. In support of its motion, the Bank submits copies of the Loan

Agreement and associated documents; the assignment of the Note and Deed; the Notices of Default

and Intent to Accelerate; the Notices of Acceleration; a Payoff Statement; records of the parties’

prior litigation in Travis County District Court; prior judgments in the Plaintiffs’ affirmative

litigation from this court; an affidavit that summarizes and authenticates the prior court records by

Mark D. Cronenwett, outside counsel for U.S. Bank; and an affidavit that summarizes and

authenticates all other materials by Cynthia May, a Document Control Officer for the loan servicer,

SPS. Dkt. 25-1. To their response, Defendants attach two mortgage statements from SPS dated

March 13, 2020, and October 15, 2018, Dkt. 33 at 7 (Def’s Ex. A); id. at 10 (Def’s Ex. B), and a

declaration signed by both Defendants, Dkt. 33-1.

                       III.    Legal Standard for Summary Judgment

    Summary judgment shall be rendered when the pleadings, discovery and disclosure materials,

and any affidavits on file show that there is no genuine dispute as to any material fact and that the

moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007). A

dispute regarding a material fact is “genuine” if the evidence is such that a reasonable jury could



3
  Specifically, U.S. Bank requests a declaration that “the following are secured by the Security Instrument
on the Property: (i) the outstanding balance of the Note; (ii) prejudgment interest; (iii) post-judgment
interest from the date of judgment until paid; and (iv) costs of court,” and a declaration that U.S. Bank’s
lien against the Property shall be enforced by a judgment and foreclosure under the Security Instrument’s
power-of-sale provision. Dkt. 25 at 17.

                                                      6
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 7 of 16




return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). When ruling on a motion for summary judgment, the court is required to view all

inferences drawn from the factual record in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986); Washburn, 504 F.3d at

508. A court “may not make credibility determinations or weigh the evidence” in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000); see also Anderson, 477 U.S. at 254-55.

   Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at 586.

Mere conclusory allegations are not competent summary judgment evidence, and thus are

insufficient to defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and

unsupported speculation also are not competent summary judgment evidence. Id. The party

opposing summary judgment is required to identify specific evidence in the record and to articulate

the precise manner in which that evidence supports its claim. See Adams v. Travelers Indem. Co.

of Conn., 465 F.3d 156, 164 (5th Cir. 2006). If the nonmoving party fails to make a showing

sufficient to establish the existence of an element essential to its case and on which it will bear the

burden of proof at trial, summary judgment must be granted. Celotex, 477 U.S. at 322-23.

                                         IV.    Analysis

   In Texas, to foreclose under a security instrument with a power of sale, the party seeking

foreclosure must show that: (1) a debt exists; (2) the debt is secured by a lien created under Texas

law; (3) the borrower is in default; and (4) the borrower has been properly served with notice of




                                                    7
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 8 of 16




default and acceleration. Huston v. U.S. Bank Nat. Ass’n, 988 F. Supp. 2d 732, 740 (S.D. Tex.

2013), aff’d, 583 F. App’x 306 (5th Cir. 2014) (citing TEX. PROP. CODE § 51.002).

   Defendants do not dispute the existence of the debt, the default, the lien, or that service has

been properly made. See Dkt. 33. Defendants assert that the Bank cannot seek foreclosure at this

time for three reasons: (1) U.S. Bank and its counsel have no personal knowledge of the status of

the loan, and that U.S. Bank cannot enforce the loan until it amends its complaint to add all

necessary parties with knowledge; (2) the amount due is incorrect because Defendants have made

payments to the loan servicer that have not been applied to their account; and (3) the statute of

limitations has expired. Id.

   A. Personal Knowledge and Authority to Enforce the Loan

   Defendants assert that U.S. Bank and declarant Cynthia May lack personal knowledge of “the

status of the loan [or] any monies due.” Dkt. 33 at 2; see Dkt. 25-1 at 2 (May Decl.). As a result,

Defendants argue, the Court should order U.S. Bank to file an amended complaint or a “trial

amendment” adding all necessary parties. Id. at 2-3. Both of these arguments fail to create a

genuine issue of material fact.

       1. May Declaration

   A declaration used to support a motion for summary judgment “must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4). “Any statements

in a declaration that violate this rule are not considered for summary judgment purposes; any

portions of the declarations that are not struck remain part of the summary judgment record.”

Ripple v. Marble Falls Indep. Sch. Dist., 99 F. Supp. 3d 662, 673 (W.D. Tex. 2015) (citations

omitted). “A statement is not within a declarant’s personal knowledge if the statement is based on

information and belief.” Id. at 673-74 (citing Bolen v. Dengel, 340 F.3d 300, 313 (5th Cir. 2003)).

                                                  8
        Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 9 of 16




Personal knowledge means that a declarant “must have had an opportunity to observe, and must

have actually observed the fact.” FED. R. EVID. 602, advisory committee’s note. Additionally,

“personal knowledge does not necessarily mean contemporaneous knowledge.” Cutting

Underwater Techs. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 516 (5th Cir. 2012).

   Courts routinely rely on declarations and affidavits by loan servicers at summary judgment.

See, e.g., Crear v. Select Portfolio Servicing Inc., 760 F. App’x 291, 295, 2019 WL 316758

(5th Cir. 2019) (relying on declaration by SPS document control officer to authenticate notices of

default based on her review of SPS’s loan records); Rippy v. Deutsche Bank Nat’l Tr. Co., No. SA-

13-CA-730-OLG, 2014 WL 12489685, at *7 (W.D. Tex. Aug. 11, 2014) (overruling objection to

affidavit by an SPS representative in a foreclosure action and explaining that: “A custodian of

records is permitted to offer testimony based on her personal knowledge of her employer’s

business records and what the records show.”), report and recommendation adopted sub nom.

Rippy v. Deutsche Bank Nat’l Tr. Co., No. SA-13-CV-00730-OLG, 2014 WL 12489605

(W.D. Tex. Aug. 29, 2014).

   In her affidavit, May states that she is an officer of SPS and that she serves as attorney-in-fact

for U.S. Bank in this action. Dkt. 25-1 at 2. She states that SPS maintains records for the loans it

services, that she has access to those records, and that she has reviewed the records for the loan in

this case. Id. This testimony establishes a basis for personal knowledge of SPS’s records. See

Rippy, 2014 WL 12489685, at *7 (overruling personal knowledge objection where SPS

representative testified that she had knowledge of the manner in which plaintiffs’ loan records

were maintained and demonstrated her qualifications as a custodian of business records).

Defendants offer no contrary evidence or legal authority. Defendants’ claim that May lacks

personal knowledge amounts to an unsubstantiated assertion, which is not competent summary



                                                   9
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 10 of 16




judgment evidence. See Turner, 476 F.3d at 343. May’s declaration is competent summary

judgment evidence to authenticate and detail SPS’s records. Defendant’s objection to May’s

declaration is overruled.

       2. Whether Necessary Parties Are Missing From This Action

   Defendants assert without evidentiary support that necessary parties are missing from this

action and that U.S. Bank therefore lacks authority to enforce the Loan Agreement at this time.

Dkt. 33 at 2-3. Chapter 51 of the Texas Property Code, which governs non-judicial foreclosures,

authorizes either a mortgagee or a mortgage servicer acting on behalf of a mortgagee to sell real

property under a “power of sale conferred by a deed of trust.” TEX. PROP. CODE. §§ 51.002,

51.0025. The Property Code defines a “mortgagee” as “(A) the grantee, beneficiary, owner, or

holder of a security instrument; (B) a book entry system; or (C) if the security interest has been

assigned of record, the last person to whom the security interest has been assigned of record.” TEX.

PROP. CODE § 51.0001(4). Under Texas law, a valid assignment “vests [a mortgagee] with

authority to foreclose.” Reinagel v. Deutsche Bank Nat. Tr. Co., 735 F.3d 220, 228 (5th Cir. 2013).

   The Bank’s documentation demonstrates this authority. Defendant Scott Morris executed the

original Loan Agreement with WMC Mortgage Corp. Dkt. 25-1 at 11-38 (Ex. A-1–A-3). The

Security Instrument named MERS as beneficiary of the instrument and nominee for WMC. Id. at

20 (Ex. A-3). MERS, acting as nominee for WMC, assigned the Loan Agreement to U.S. Bank on

September 11, 2007. Id. at 40 (Ex. A-4). Defendants do not offer any evidence to dispute the

assignment or the Bank’s current status as owner and beneficiary of the Note. The Court finds no

genuine dispute of fact that the assignment to U.S. Bank is valid and therefore vests the Bank with

authority to foreclose. See Reinagel, 735 F.3d at 228. There is no evidence of any missing parties

in this case. Defendants’ request for an order directing U.S. Bank to file an amended complaint or

trial amendment is denied.

                                                  10
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 11 of 16




   B. The Amount Due

   U.S. Bank submits a Payoff Statement that reflects a total of $582,399.06 due on the loan,

which includes unpaid principal, interest, and associated costs. Dkt. 25 at 8; Dkt. 25-1 at 107

(Ex. A-14). Defendants argue that the amount due is incorrect because Defendants have made

payments to the loan servicer, SPS, that have not been applied to their account. Dkt. 33 at 3.

Defendants state that SPS “has been withholding $8,560.24 of [the] payments and crediting such

money to unapplied funds—this has occurred for years.” Dkt. 33 at 3. Defendants point to

Mortgage Statements from SPS dated March 13, 2020, and October 15, 2018, both of which reflect

$8,560.24 in “unapplied funds.” Id. at 7 (Def’s Ex. A), 10 (Def’s Ex. B). But the Payoff Statement

submitted by U.S. Bank shows that the Bank has credited the unapplied funds in its calculation of

funds due as of August 16, 2019. The Payoff Statement includes a “credit” for unapplied funds in

the amount of $8,560.24. Dkt. 25-1 at 107 (Ex. A-14). Defendants’ proffered records do not

contradict this, and Defendants do not allege any other payments that the Bank has failed to

consider.

   The Court finds no genuine dispute of fact regarding the payments Defendants have made or

the amount due under the terms of the loan. The uncontroverted facts show that as of August 16,

2019, Defendants owe a total balance of $582,399.06. Dkt. 25 at 8; Dkt. 25-1 at 107 (Ex. A-14).

   C. Statute of Limitations

       1. Legal Standard

   In Texas, the limitations period to enforce a real property lien is four years. Boren v. U.S. Nat’l

Bank Ass’n, 807 F.3d 99, 104 (5th Cir. 2015). “If a series of notes or obligations or a note or

obligation payable in installments is secured by a real property lien, the four-year limitations period

does not begin to run until the maturity date of the last note, obligation, or installment.” TEX. CIV.

PRAC. & REM. CODE § 16.035(e). However, if the deed of trust contains an optional acceleration


                                                    11
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 12 of 16




clause, the limitations period does not begin until the holder actually exercises its option to

accelerate. Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d 562, 566 (Tex. 2001).

“Effective acceleration requires two acts: (1) notice of intent to accelerate, and (2) notice of

acceleration. Both notices must be clear and unequivocal.” Id. (cleaned up).

   A noteholder may abandon acceleration “either by the lender’s unilateral actions or by

agreement, thereby suspending the limitations period until the lender exercises its option to re-

accelerate the note.” Jatera Corp. v. US Bank Nat’l Ass’n as Tr. for Registered Holders of

Citigroup Mortg. Loan Tr., 917 F.3d 831, 835 (5th Cir. 2019) (citing Boren, 807 F.3d at 106; Holy

Cross, 44 S.W.3d at 566-67). A lender may abandon acceleration by “voluntarily dismissing its

claims against the debtor” in a civil proceeding, colloquially known as “non-suiting” a claim.

Costello v. U.S. Bank Tr., N.A. for LSF9 Master Participation Tr., 689 F. App’x 253, 255 (5th Cir.

2017). If a lender abandons acceleration, the statute of limitations period under § 16.035(a) ceases

to run and a new limitations period does not begin to accrue until the mortgagor defaults again and

the lender exercises its right to accelerate a second time. See Boren, 807 F.3d at 106. Additionally,

under Texas law, where “a person is prevented from exercising his legal remedy by the pendency

of legal proceedings, the time during which he is thus prevented should not be counted against him

in determining whether limitations have barred his right.” Hughes v. Mahaney & Higgins, 821

S.W.2d 154, 157 (Tex. 1991). Any proceeding seeking a foreclosure order under Texas Rule of

Civil Procedure 736 is “automatically stayed if a respondent files a separate, original proceeding

in a court of competent jurisdiction that puts in issue any matter related to the origination,

servicing, or enforcement of the loan agreement.” TEX. R. CIV. P. 736.11(a).

   Because a separate proceeding stays a lender’s ability to pursue foreclosure under Rule 736, it

tolls the statute of limitations to exercise the right of foreclosure. See Curry v. Ocwen Loan



                                                   12
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 13 of 16




Servicing LLC, Civ. A. No. H-15-3089, 2016 WL 3920375, at *6 (S.D. Tex. July 14, 2016)

(explaining that “because a Rule 736 proceeding cannot be brought as a counterclaim in a

borrower’s suit against the lender . . . Defendants were prevented from obtaining the

constitutionally required court order they need to exercise their contractually granted power of

sale; and therefore the statute of limitations for exercising such was thus tolled during the pendency

of the borrower’s action”) (cleaned up).

        2. Whether the Statute of Limitations Has Expired

    Defendants argue that the statute of limitations expired for this action on July 7, 2014, four

years after the Bank sent a Notice of Acceleration on July 6, 2010. Dkt. 33 at 4. The Bank’s

evidence, however, shows the Bank mailed that Notice of Acceleration on August 6, 2010.

Dkt. 25-1 at 72 (Ex. A-10).4 Even calculating from the correct date of acceleration on August 6,

2010, the statute of limitations did not run following that notice because the Bank abandoned

acceleration when it dismissed the action less than a year later on March 4, 2011. Id. at 288-93

(Ex. B-7, B-8).

    The Bank’s uncontroverted evidence shows that the statute of limitations has not run in this

action because the Bank repeatedly abandoned acceleration by voluntarily dismissing foreclosure

actions and, in one instance, issuing a new notice of acceleration that reset the limitations clock.

Defendants’ two affirmative suits further tolled the limitations period. U.S. Bank first accelerated

the loan on September 24, 2007 and nonsuited the resulting case on February 15, 2008 (Dkt. 25-1

at 50-54 (Ex. A-7); id. at 164-66 (Ex. B-2). The Bank accelerated the loan a second time on March

18, 2008, and nonsuited the second case on May 20, 2009 by voluntary dismissal. Id. at 55-61



4
 Defendants mistakenly rely on the Notice of Default and Intent to Accelerate mailed on July 6, 2010. Dkt.
25-1 at 63 (Ex. A-9). Acceleration does not begin for statute of limitations purposes until the lender has
given both notice of intent to accelerate and notice of acceleration. Holy Cross, 44 S.W.3d at 566.

                                                     13
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 14 of 16




(Ex. A-8); id. at 218-26 (Ex. B-4, B-5). The Bank accelerated the loan a third time on August 6,

2010, and voluntarily dismissed the resulting case on March 4, 2011. Id. at 72 (Ex. A-9, A-10),

288-93 (Ex. B-7, B-8).

   The Bank has not submitted a copy of its fourth Notice of Acceleration, but Defendants do not

dispute that they received a fourth Notice of Acceleration. The record indicates that the Bank

mailed a fourth Notice of Acceleration on some date between September 11, 2012, when it mailed

a notice of intent to accelerate, and January 7, 2015, when it filed a fourth Application for Home

Equity Foreclosure Order, under Cause No. D-1-GN-15-000056. Id. at 82 (Ex. A-11), 295-346

(Ex. B-9). The statute of limitations therefore began to run for a fourth time no later than January 7,

2015. The Travis County District Court granted the application and entered a foreclosure order on

July 10, 2015, id. at 346-48 (Ex. B-10).

   Before U.S. Bank abandoned this fourth acceleration, Defendants filed two affirmative suits,

which tolled the statute of limitations during their pendency. See Curry, 2016 WL 3920375, at *6;

Murphy, 2017 WL 393595, at *20. Defendant’s first affirmative suit tolled the limitations period

for 84 days, from the date of filing on October 30, 2015, to the date of dismissal without prejudice

by this court on January 22, 2016. Id. at 349-76 (Ex. B-11); 377-79 (Ex. B-12); Morris et al v.

Select Portfolio Servicing Inc. et al., No. 1:15-cv-2028-RP (W.D. Tex. Nov. 11, 2015). Defendants

then filed their second suit, which tolled the limitations period for 417 days, from its filing on

December 5, 2016, to dismissal on January 26, 2018, when this court granted summary judgment

in favor of U.S. Bank. Id. at 380-400 (Ex. B-13), 401-13 (Ex. B-14); Morris et al v. Select Portfolio

Servicing Inc. et al., No. 1:16-cv-1315-RP (W.D. Tex. Dec. 16, 2016) (Dkt. 40). U.S. Bank

abandoned the fourth acceleration on April 30, 2018, by mailing a fifth notice of intent to accelerate

and notice of acceleration. Id. at 88-105 (Ex. A-12, A-13). See Boren, 807 F.3d at 106 (holding



                                                    14
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 15 of 16




that, under Texas law, limitations period did not begin to run again until trustee sent a subsequent

notice of acceleration following mortgagors’ failure to submit any payments after trustee sent a

second notice of default).

    After filing a fifth Application for Home Equity Foreclosure Order under Cause No. D-1-GN-

18-006996 in the 53rd District Court of Travis County, id. at 414-82 (Ex. B-15), U.S. Bank

abandoned the acceleration by dismissing that case without prejudice on May 5, 2019. Id. at 483-

84 (Ex. B-16). U.S. Bank accelerated the Loan Agreement for the sixth and final time on March 26,

2019, by filing this suit. Dkt. 1. Defendants offer no evidence to dispute this history of acceleration.

    Based on this uncontroverted evidence, at no time have four years elapsed between the date of

acceleration and the date of abandonment. Defendants have not offered any other grounds to

suggest that the statute of limitations has expired for U.S Bank’s claims. The Court therefore

concludes that no reasonable jury could find that the four-year statute of limitations had expired

when U.S. Bank filed this action on March 26, 2019.

                                           V.    Conclusion

    Based on the foregoing, U.S. Bank has made an initial showing that Defendants owe the Bank

a debt, the debt is secured by a lien created under Texas law, Defendants are in default, and

Defendants have been properly served with notice of default and acceleration. Defendants have

not shown any genuine issue of fact for trial. The Court concludes that U.S. Bank is entitled to

enforce the Loan Agreement by foreclosure and recommends that the District Court grant the

Motion for Summary Judgment.

                                    VI.     Recommendation

    The Court ORDERS that the abatement is lifted and this matter is reinstated to active status.




                                                    15
       Case 1:19-cv-00352-LY-SH Document 43 Filed 09/03/20 Page 16 of 16




   The Court OVERRULES Defendants’ objection to the May declaration and DENIES their

requests that the Court order U.S. Bank to file an amended complaint or trial amendment (Dkt. 33

at 2-3), compel mediation (Dkt. 41), or dismiss this case (id.).

   The undersigned RECOMMENDS that the District Court GRANT U.S. Bank’s Motion for

Summary Judgment (Dkt. 25) and enter an order authorizing foreclosure of the property as detailed

in the Bank’s proposed order (Dkt. 25-2).

   IT IS FURTHER ORDERED that the Court mail a copy of this Order to Defendants by

certified mail at their provided address: Scott A. Morris and Brenda M. Morris, 11801 Bell Ave.,

Austin, Texas, 78759.

                                      VII.     Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on September 3, 2020.


                                                        SUSAN HIGHTOWER
                                                        UNITED STATES MAGISTRATE JUDGE

                                                   16
